DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-11 and 13-15 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 05/08/2020, 04/19/2021, and 09/24/2021 have been taken into account.

Response to Amendment
In the amendment dated 08/17/2022, the following has occurred: Claims 1, 4-6, 8, and 14-15 have been amended; Claims 12 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments, see section B., filed 08/17/2022, with respect to the 102 rejection of claims 1-2, 4, and 7-8 in view of White (US 2,817,556) have been fully considered and are persuasive.  The 102 rejection of claims 1-2, 4, and 7-8 has been withdrawn. 

Applicant's arguments filed 08/17/2022 with respect to the 103 rejection of claims 1-11 and 13-15 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “Applicant respectfully submits that the disclosures of both Lara and Wurzer, whether considered alone or in combination, are entirely silent with respect to a horizontal lifeline shuttle apparatus comprising "a plurality of moveable pin grooves, at least one of the plurality of moveable pin grooves comprising a vertical portion and an angled portion to make an S-shaped groove profile .... wherein the S-shaped groove profiles of the fixed jaw and the moveable jaw being arranged in opposite directions and positioned such that the respective vertical portions of the moveable pin grooves are coaxially aligned." As such, Applicant submits that the cited combination of Lara and Wurzer fails to teach or suggest each and every limitation recited in amended independent claim 1.” – Applicant has argued that neither reference in the combination discloses an S-shaped groove profile, however the rejection of claim 6 states that when modified with the vertical portion of Wurzer, the claimed shape is formed. More specifically, Lara discloses two angled grooves with no vertical portion that extend in opposite directions, Wurzer teaches a vertical portion between two angled ones and when modified with this vertical portion, the shape of the grooves in Lara will read on that which is claimed. As such, applicant’s argument that the combination fails to teach this feature is not persuasive.
	Additionally, the amendment has overcome some of the 112 rejections set forth in the previous action.

Claim Objections
Claims 5, 6, and 13 are objected to because of the following informalities:  
Claim 5 recites “a second non-linear portions”. This should read “a second non-linear portion” (emphasis added).
Claim 6 recites “two moveable pin grooves comprising the shaped groove profile”. This should read “two moveable pin grooves comprising the S-shaped shaped groove profile” (emphasis added).
Claim 13 recites “the apparatus is configured in the open position based on a two-step process”. This should read -- the apparatus is configured to be placed in the open position by a two-step process—(emphasis added). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of the plurality of moveable pin grooves comprising a vertical portion and an angled portion to make an S-shaped groove profile” and “wherein the S-shaped groove profiles of the fixed jaw and the moveable jaw being arranged in opposite directions and positioned such that the respective vertical portions of the moveable pin grooves are coaxially aligned” (emphasis added). – Applicant has claimed at least one of the guide grooves comprising an S-shaped groove profile but later refers to a plurality of profiles attributed to the fixed and movable jaws. As the claim can be interpreted as having a single S-shaped groove profile (“at least one”), also reciting groove profiles of the fixed and movable jaws is indefinite for that would require more than one S-shaped groove profile. 
Claim 5 recites “wherein the at least one of the plurality of moveable pin grooves comprising the vertical portion comprises an S-shaped groove profile” and Claim 6 recites “the at least one of the plurality of moveable pin grooves comprising the vertical portion comprises two moveable pin grooves comprising the shaped groove profile, the two moveable pin grooves comprising the S-shaped groove profile being arranged in opposite directions and positioned such that the respective vertical portions of each of the two moveable pin grooves comprising the S- shaped groove profile are coaxially aligned”. – Claim 1 has been amended to recite “at least one of the plurality of moveable pin grooves comprising a vertical portion and an angled portion to make an S-shaped groove profile” and “the S-shaped groove profiles of the fixed jaw and the moveable jaw being arranged in opposite directions and positioned such that the respective vertical portions of the moveable pin grooves are coaxially aligned” and therefore it is unclear if the S-shaped groove profiles recited in claims 5-6 is a new element or referring to the profiles recited in claim 1.
	Claim 15 recites “the button interface”. – It is unclear if this element is the same as the “button element” recited in claim 13. For purposes of examination, it has been interpreted as the same element.
	Claims 2-4, 7, 9-11, and 13-15 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lara (US Patent No. 6,467,574) in view of Wurzer (US Pub. No. 2013/0247339).
Regarding Claim 1, Lara discloses horizontal lifeline shuttle apparatus, comprising: an attachment portion (Lara: Fig. 1-5; 20-21, 25); and a body portion (Lara: Fig. 1-2; 1), the body portion comprising: a fixed jaw (Lara: Fig. 1-5; 3); a moveable jaw (Lara: Fig. 1-8; 5); and a plurality of moveable pin grooves (Lara: Fig. 5-8; 26, 27), at least one of the plurality of moveable pin grooves comprising an angled portion; wherein at least a portion of a moveable pin (Lara: Fig. 1-5; 25) is disposed within each of the plurality of moveable pin grooves such that a range of motion of the moveable pin is defined at least in part by the plurality of moveable pin grooves; and wherein the movable pin grooves are arranged in opposite directions.
Lara fails to disclose at least one of the plurality of moveable pin grooves comprising a vertical portion and an angled portion to make an S-shaped groove profile; wherein S-shaped groove profiles of the fixed jaw and the moveable jaw being positioned such that the respective vertical portions of the moveable pin grooves are coaxially aligned and provide a nominal position along a vertical axis in which the moveable pin naturally settles so as to at least partially mitigate one or more effects of production variability. However, Wurzer teaches a moveable pin groove (Wurzer: Fig. 10; 19) comprising a vertical portion (Wurzer: Annotated Fig. 10; V) and an angled portion (Wurzer: Annotated Fig. 10; A1, A2) to make a shaped groove profile; wherein the groove profile is positioned such that the vertical portion of the moveable pin groove is configured to provide a nominal position along a vertical axis in which a moveable pin (Wurzer: Fig. 10; 27) naturally settles so as to at least partially mitigate one or more effects of production variability.
Lara and Wurzer are analogous because they are from the same field of endeavor or a similar problem solving area e.g. line anchors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves in Lara with the vertical portion from Wurzer, with a reasonable expectation of success, in order to provide a middle portion of the slots having a configuration which holds the pin in an intermediate position, thereby helping prevent unwanted opening or closing of the apparatus (Wurzer: [0060]-[0061]). [Note: When modified with the central vertical portion of Wurzer, the grooves of Lara comprise the claimed shape.]
Regarding Claim 2, Lara, as modified, teaches the apparatus of claim 1, wherein the body portion (Lara: Fig. 1-2; 1) further comprises a cable channel (Lara: Fig. 1-2, 6; 2) defined by at least a portion of the fixed jaw (Lara: Fig. 1-5; 3) and at least a portion of the moveable jaw (Lara: Fig. 1-5; 5); wherein the body portion is configured to at least partially surround a portion of a cable so as to retain the portion of the cable within the cable channel (Lara: Fig. 6-8).
Regarding Claim 3, Lara, as modified, teaches the apparatus of claim 1, wherein the attachment portion (Lara: Fig. 1-5; 20-21, 25) comprises: an eyelet; and the moveable pin (Lara: Fig. 1-5; 25), the moveable pin being fixedly disposed between two opposite arms (Lara: Fig. 1-5; 20).
Regarding Claim 4, Lara, as modified, teaches the apparatus of claim 1, wherein the at least one of the plurality of moveable pin grooves (Lara: Fig. 5-8; 26, 27) comprising the vertical portion (Wurzer: Annotated Fig. 10; V) further comprises a first non-linear portion. [Note: When modified with the central vertical portion of Wurzer, the grooves of Lara comprise the claimed shape.]
Regarding Claim 5, Lara, as modified, teaches the apparatus of claim 4, wherein the at least one of the plurality of moveable pin grooves (Lara: Fig. 5-8; 26, 27) comprising the vertical portion comprises an S-shaped groove profile, wherein the vertical portion (Wurzer: Annotated Fig. 10; V) comprises an intermediate portion positioned in between the first non-linear portion and a second non- linear portions. [Note: When modified with the central vertical portion of Wurzer, the grooves of Lara comprise the claimed shape.]
Regarding Claim 6, Lara, as modified, teaches the apparatus of claim 5, wherein the at least one of the plurality of moveable pin grooves (Lara: Fig. 5-8; 26, 27)  comprising the vertical portion (Wurzer: Annotated Fig. 10; V) comprises two moveable pin grooves comprising the shaped groove profile, the two moveable pin grooves comprising the S-shaped groove profile being arranged in opposite directions and positioned such that the respective vertical portions of each of the two moveable pin grooves comprising the S- shaped groove profile are coaxially aligned. [Note: When modified with the central vertical portion of Wurzer, the grooves of Lara comprise the claimed shape.]
Regarding Claim 7, Lara, as modified, teaches the apparatus of claim 1, wherein the attachment portion (Lara: Fig. 1-5; 20-21, 25) is configured to be rotatable 90 degrees relative to a vertical axis to an at least substantially horizontal position on either side of the body portion (Lara: Fig. 1-2; 1).
Regarding Claim 8, Lara, as modified, teaches the apparatus of claim 7, wherein the attachment portion (Lara: Fig. 1-5; 20-21, 25) is rotatable about a moveable pin axis of the movable pin.
Regarding Claim 13, Lara, as modified, teaches the apparatus of claim 1, wherein the apparatus is configurable between an open position, a closed position, and a standard position (Lara: Fig. 6-8); wherein the apparatus is configured in the open position based on a two-step process comprising a compression of a button element (Lara: Fig. 1-5; 11) and a vertical displacement of the moveable pin (Lara: Fig. 1-5; 25), the vertical displacement of the moveable pin resulting at least in part from a force applied to the attachment portion (Lara: Fig. 1-5; 20-21, 25).
Regarding Claim 14, Lara, as modified, teaches the apparatus of claim 13, wherein the attachment portion (Lara: Fig. 1-5; 20-21, 25) further comprises a bracket (Lara: Fig. 1-5, Annotated Fig. 2; 21, B) disposed between two opposite arms (Lara: Fig. 1-5; 21) of the attachment portion, the bracket being configured to facilitate an execution of the two-step process by a user using a single hand.
Regarding Claim 15, Lara, as modified, teaches the apparatus of claim 14, wherein the bracket (Lara: Fig. 1-5, Annotated Fig. 2; 21, B) is positioned so as to at least partially block a button interface (Lara: Fig. 1-5; 11)  from unwarranted user interaction when the attachment portion is rotated to an at least substantially horizontal position.

    PNG
    media_image1.png
    665
    583
    media_image1.png
    Greyscale

I: Wurzer; Annotated Fig. 10

    PNG
    media_image2.png
    559
    482
    media_image2.png
    Greyscale

II: Lara; Annotated Fig. 2

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lara (US Patent No. 6,467,574) in view of Wurzer (US Pub. No. 2013/0247339) as applied to claim 7 above, and further in view of Slagle (US Patent No. 9,759,244).
Regarding Claim 9, Lara, as modified, teaches the apparatus of claim 7, but fails to disclose an attachment portion that is lockable in the at least substantially horizontal position via an engagement of at least a portion of the attachment portion with the body portion.
However, Slagle teaches an attachment portion (Slagle: Fig. 2, 6; 32) that is lockable in an at least substantially horizontal position via an engagement of at least a portion (Slagle: Fig. 2, 6; 68) of the attachment portion with a body portion (Slagle: Fig. 2, 6; 30).
Lara and Slagle are analogous because they are from the same field of endeavor or a similar problem solving area e.g. minimizing functional error of clamping operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body and arms of the attachment portion in Lara with the attachment portion profile and body surface from Slagle, with a reasonable expectation of success, in order to provide an attachment portion structure that allows a user to position the pivot pin at a number of desired positions with respect to the body, thereby enabling a user to accurately actuate and hold the apparatus to a desired position (Slagle: Col. 1, Ln. 51-67; Col. 2, Ln. 1-8).
Regarding Claim 10, Lara, as modified, teaches the apparatus of claim 9, wherein the at least a portion (Slagle: Fig. 2; 68) of the attachment portion (Lara: Fig. 1-5; 20-21, 25) comprises one or more of the opposite arms (Lara: Fig. 1-5; 20) of the attachment portion.
Regarding Claim 11, Lara, as modified, teaches the apparatus of claim 10, wherein the engagement of the at least a portion of the attachment portion (Lara: Fig. 1-5; 20-21, 25) with the body portion (Lara: Fig. 1-2; 1) comprises a surface of each of the one or more arms being configured in an at least substantially flush arrangement against a bottom surface (Slagle: Fig. 6; 54, 58) of one or more outer portions of the body portion.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631